DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 – 13, 15 – 16, and 19 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species B) and Inventions (Inventions II – IV), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on October 28th, 2020.

The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/842,493 filed on May 2nd, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19th, 2019 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “323” [Figure 3].


Specification
The disclosure is objected to because of the following informalities:
a) In Paragraph 14 line 3 and throughout, the notation “L0” should read as --L0-- for clarity.
b) In Paragraph 34 line 6 and throughout, the notation “L-1” should read as --L1-- for clarity.
c) In Paragraph 73 line 1, reference character “107” should read as --307-- for clarity.
Appropriate correction is required.

The use of the terms “Intel”, “Xeon”, “NVIDIA”, “Tesla”, “PCIe”, and “MATLAB”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “light field microscope configured to …” in claim 14.
Such claim limitation(s) is/are: “computers are programmed to …” in claim 14.
The Examiner observes “microscope” would connote sufficient structure to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1 – 3, 14, and 17 – 18 are objected to because of the following informalities:
Regarding claim 14, the claims do not describe the initial data as being in a matrix format or how the organization of the data is to be done as there is no processing of the data into a structured format raising Essential Steps issues for how the data is to be decomposed into matrices.
Regarding claim 1, see claim 14 which is the apparatus performing the steps of claim 1 and thus is similarly Objected.
Regarding claims 2 – 3 and 17 – 18, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Objected.

Regarding claim 14, the L0 norm is not defined in the Specification and is unclear if use or knowledge of such norm is within one of ordinary skill or what is encompassed by the norm identified (e.g. computation or criteria to determine the value of the norm).
Regarding claim 1, see claim 14 which is the apparatus performing the steps of claim 1 and thus is similarly Objected.
Regarding claims 2 – 3 and 17 – 18, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Objected.


The claims are objected to because they include reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 14, and 17 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim leaves the metes and bounds of the “decompose the data” are Indefinite as only the result / output is specified, but not the process or any relationship of the input to the output.  Further, the reconstruction step is merely “based on” with no relationship specified thus the metes and bounds of the limitation (iiB in claim 14) are Indefinite.
Regarding claim 1, see claim 14 which is the apparatus performing the steps of claim 1 and thus is similarly Rejected.
Regarding claims 2 – 3 and 17 – 18, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Rejected.

The term "sparser" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "sparser" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While a “sparse matrix” is within the understanding of one of ordinary skill in the art (term of art), the claim does not provide definite metes and bounds to assess sparseness of the matrix and the Specification does not providing a limiting test or example to make such a determination.
Regarding claims 2 – 3 and 17 – 18, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Rejected.

1 recites the limitation "the sample" in lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the sample" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 17, the claim requires the L0 norm of the S matrix to be smaller than that of the L0 norm of the data (assumed to be in matrix form), but doesn’t limit claim 14 since the sparse condition in (II) enforces the current limitation.
Regarding claim 2, see claim 17 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cong, et al. (Cong, L. et al. “Rapid Whole Brain Imaging of Neural Activity in Freely Behaving Larval Zebrafish (Danio rerio)” eLife 2017 Sept. 20, 2017) [Cited in Applicant’s December 19th, 2019 IDS as NPL Item #3], and further in view of Shechtman, et al. (US PG PUB 2012/0188368 A1 referred to as “Shechtman” throughout), and Candes, et al. (Candes, E. et al. “Robust Principal Component Analysis?” Journal of the ACM, Vol. 58, Issue 3, Art. No. 11 May 2011) [Cited in Applicant’s December 19th, 2019 IDS as NPL Item #2].
Regarding claim 1, Cong teaches a light field microscope which captures video and has 3D imaging capabilities.  Shechtman teaches and suggesting decomposing light field data captured by a light field microscope.  Candes teaches decomposing matrices of data into sparser matrices of lower rank than the original data and illustrates various applications including video processing / reconstruction with the sparser data sets.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Cong’s teaching of a light field microscope to decompose the light field data 
(a) recording at different times in a temporal sequence, with a light field microscope, data regarding light from a physical sample [See claim 14 limitation (i) for citations which is the apparatus performing the steps of the claimed method];
(b) decomposing the data into a first matrix and a second matrix, in such a way that (i) the first matrix ("L matrix") has a lower rank than does the data [See claim 14 limitation (AI) for citations which is the apparatus performing the steps of the claimed method], and
(ii) the second matrix ("S matrix") is sparser than the data [See claim 14 limitation (AII) for citations which is the apparatus performing the steps of the claimed method]; and
(c) reconstructing, based on the S matrix, a three-dimensional video of the sample [See claim 14 limitation (B) for citations which is the apparatus performing the steps of the claimed method].
Please see claim 14 for the motivation to combine Cong, Shechtman, and Candes which is the apparatus performing the steps of the method claimed.

Regarding claim 3, see claim 18 which is the apparatus performing the steps of the claimed method.

Regarding claim 14, Cong teaches a light field microscope which captures video and has 3D imaging capabilities.  Shechtman teaches and suggesting decomposing light field data captured by a light field microscope.  Candes teaches decomposing matrices of data into sparser matrices of lower rank than the original data and illustrates various applications including video processing / reconstruction with the sparser data sets.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Cong’s teaching of a light field microscope to decompose the light field data captured as taught / suggested by Shechtman using the techniques to decompose and reconstruct the data as taught by Candes.  The combination teaches
(a) a light field microscope [Cong Figures 1 and 2 (including caption of Figure), Page 2 (last paragraph) and Page 5 (last Paragraph); Shechtman Figure 1 as well as Paragraphs 113 – 119 (applications of imaging system to microscopy)]; and
(b) one or more computers [Cong Figure 1 as well as Page 2 (Second Paragraph) and Page 13 (Fourth Paragraph); Shechtman Figure 1 (see at least reference characters 10, 12, and 14) as well as Paragraphs 49 – 51 (program ran in system of Figure 1), 75 (computerized system to process data), and 118]; wherein
(i) the light field microscope is configured to record, at different times in a temporal sequence, data regarding light from a physical sample [Cong Figures 1 and 2 (see cameras with microscope to record – captions included), Captions to video (frame rate used or volumes recorded per second rendering obvious different times and a temporal sequence (video produced) to one of ordinary skill in the art) as well as Page 2 (Fourth and Fifth Paragraphs), Page 5 (Third and Fourth Paragraphs) and Page 12 (First full Paragraph); Shechtman Figures 1 (see at least reference character 16) and 6 (subfigures included – see at least reference character 114) as well as Paragraphs 75 – 77 (recording images / light data with a camera), 95 (recoding images / measuring light fields by a sensor / camera), and 109 – 110 (various imaging arrangements)], and
(ii) the one or more computers are programmed [Cong Figure 1 as well as Page 2 (Second Paragraph) and Page 13 (Fourth Paragraph); Shechtman Figure 1 (see at least reference characters 10, 12, and 14) as well as Paragraphs 49 – 51 (program ran in system of Figure 1), 75 (computerized system to process data), and 118]
(A) to perform calculations ("decomposition calculations") that decompose the data into a first matrix and a second matrix, in such a way that (I) the first matrix ("L matrix") has a lower rank than does the data [Cong Page 3 (Third Paragraph – motivating desired output is sparse compared to input / need for sparseness for better reconstruction (rendering obvious decomposed data to one of ordinary skill  in the art)), Page 9 (Last Paragraph motivating need for sparse data / image representation), Pages 12 – 14 (decomposing imaging data (e.g. finding spatially invariant image portions) to later use for 3D reconstruction), Page 15 (Third – Fourth Paragraph – see sparseness index used); Shechtman Figures 1, 6, and 10 as well as Paragraphs 84 – 87 and 91 – 96 (decomposes light field data into sparser data sets 
(II) the second matrix ("S matrix") is sparser than the data [Cong Page 3 (Third Paragraph – motivating desired output is sparse compared to input / need for sparseness for better reconstruction (rendering obvious decomposed data to one of ordinary skill  in the art)), Page 9 (Last Paragraph motivating need for sparse data / image representation), Page 15 (Third – Fourth Paragraph – see sparseness index used); Shechtman Figures 1, 6, and 10 as well as Paragraphs 84 – 87 and 91 – 96 (decomposes light field data into sparser data sets – suggested / taught especially in Paragraph 95); Candes Section 1.1 (S matrix is to be sparser than the data in the decomposition), Section 1.2, Section 1.6 (see in particular the equations where the S matrix condition is given), Section 2.4, Sections 4.3 – 4.4 (motivation for sparsity condition to be met in view of M being full rank of video data), and Section 5.1 (alternative implementation of the decomposition where S is a sparse matrix)], and
(B) to perform other calculations ("reconstruction calculations") that reconstruct, based on the S matrix, a three-dimensional video of the sample [See limitation (i) regarding video capture / generation and additionally Cong Figures 1 and 2, Captions to videos as well as Page 2 (Fourth and Fifth Paragraphs), Page 5 (Third and Fourth Paragraphs) and Pages 11 – 14 (3D image reconstruction of the data with matrix representation – nexus to use Candes techniques); Shechtman Figures 1 (see at least reference character 16) and 6 (subfigures included – see at least reference character 114) as well as Paragraphs 75 – 77, 83 – 87, 91 – 96 (video with light field data reconstructed), and 109 – 110 (various imaging arrangements); Candes Figure 4 (see caption as well) as well as Section 1.2 (see also footnote 5 suggesting S matrix as an object of interest), 1.6, and 4.3 – 4.4 (image data application of decomposing matrices for images in which the S matrix captures changes across frames in video or compensates in images)].
The motivation to combine Shechtman with Cong is to combine features in the same / related fields of invention of optical imaging systems including microscopy [Shechtman Paragraphs 1, 19, and 36] 
The motivation to combine Candes with Shechtman and Cong is to combine features in the same / related field of invention of matrix decomposition with imaging / video applications [Candes Section 1.1] in order to improve correcting for errors / changes across images (including video applications) with sparse data [Candes Sections 4.3 – 4.4 including Figures 3 and 4 (see Figure 4 caption) where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Cong, Shechtman, and Candes which will be used throughout the Rejection

Regarding claim 18, Cong teaches a light field microscope which captures video and has 3D imaging capabilities.  Shechtman teaches and suggesting decomposing light field data captured by a light field microscope.  Candes teaches decomposing matrices of data into sparser matrices of lower rank than the original data and illustrates various applications including video processing / reconstruction with the sparser data sets.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Cong’s teaching of a light field microscope to decompose the light field data captured as taught / suggested by Shechtman using the techniques to decompose and reconstruct the data as taught by Candes.  The combination teaches
(a) each element of the L matrix is greater than or equal to zero [See claim 14 limitation (i) for citations (light field data / image data captured) and additionally Candes Section 1.5 (Second through Sixth Paragraphs where matrices for images are non-negative) and Sections 4.3 – 4.4 (image data for matrices including non-negative background values)]; and
(b) each element of the S matrix is greater than or equal to zero [See claim 14 limitation (i) for citations (light field data / image data captured) and additionally Candes Section 1.5 (Second through Sixth Paragraphs where matrices for images are non-negative) and Sections 4.3 – 4.4 (image data for matrices including non-negative background values)].
.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cong, Shechtman, Candes, and further in view of Chen, et al. (J. Chen and X. Huo, "Theoretical Results on Sparse Representations of Multiple-Measurement Vectors," in IEEE Transactions on Signal Processing, vol. 54, no. 12, pp. 4634-4643, Dec. 2006, doi: 10.1109/TSP.2006.881263 referred to as “Chen” throughout).
Regarding claim 2, see claim 17 which is the apparatus performing the steps of the claimed method.

Regarding claim 17, Cong teaches a light field microscope which captures video and has 3D imaging capabilities.  Shechtman teaches and suggesting decomposing light field data captured by a light field microscope.  Candes teaches decomposing matrices of data into sparser matrices of lower rank than the original data and illustrates various applications including video processing / reconstruction with the sparser data sets.  Chen renders obvious the understanding of one of ordinary skill in the art of the understanding of the L0 norm.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Cong’s teaching of a light field microscope to decompose the light field data captured as taught / suggested by Shechtman using the techniques to decompose and reconstruct the data as taught by Candes and using the L0 norm as taught by Chen.  The combination teaches
wherein the L0 norm of the S matrix is less than the L0 norm of the data [See Claim 14 limitation (A) and condition (II) or limitation (A) for citations and additionally Candes Section 1.7 (norm definitions); Chen Section I (Fifth and Sixth Paragraphs) and Section IIA, IIB (First Paragraph), and IIIA (whole section with a matrix definition of the zero norm for matrices) where the Examiner observes one of ordinary skill in the art would recognize the L0 norm counts the number of non-zero elements in a matrix, thus since the S matrix is sparser than the data (claim 14), the condition is already met)].
	Please see claim 14 for the motivation to combine Cong, Shechtman, and Candes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Attached is pertinent NPL found by the Examiner.
Tinnemans, et al. (US PG PUB 2019/0107781 A1 referred to as “Tinnemans” throughout) teaches in Paragraph 158 the use of the nuclear norm for decomposition / regularization of matrices to enforce low rank solutions.  Tosic, et al. (US PG PUB 2015/0215604 A1 referred to as “Tosic” throughout) teaches in Table 2 decomposition similar to the Applicant’s.  Higaki (US PG PUB 2016/0131891 A1 referred to as “Higaki” throughout) teaches in Paragraphs 67 – 72 a matrix decomposition scheme, but with 2-norms used.  Send, et al. (US PG PUB 2002/0011995 A1 referred to as “Send” throughout) teaches LFM and the ability to generate 3D videos.  Genov, et al. (US Patent #10,229,943 B2 referred to as “Genov” throughout) teaches in Table 1 similar matrix computations to those disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487